Mr. Justice FisheR
delivered the opinion of the court.
After the pleadings had become quite complicated, the defendant below obtained leave to demur to the complaint. This demurrer, having been filed, was overruled. This proceeding was a complete waiver of all irregularities, if any, previously committed by the parties or by the court.
The court permitted the defendant, after overruling the demurrer, to file an answer without an affidavit of merits.
The cause was finally put to a jury, who found a verdict for the plaintiff below, in which we find no error.
The evidence introduced to establish the credit on the note was properly rejected, as the defendant could only avail himself of it in the justices’ court, where he had succeeded once in defeating, the action. We find no error in the record.
Judgment affirmed.